Title: To Thomas Jefferson from Robert Smith, 19 April 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Ap. 19. 1805.
                  
                  In the course of a few days the sailing instructions and other communications will be forwarded to the Commanding Officer of the John Adams. Having but your qualified approbation of the accompanying Commissions I deem it proper to return them to you for that reconsideration which you may be pleased to give them. I would only remark that I have not Considered the peace-establishment-Act the Rule of our Conduct with respect to the number of Officers or men in the prosecution of the War against Tripoli. Under the provisions of that Act only two thirds of the full Complement of Seamen could be attached to our frigates and only 9 Captains—36 Lieutenants & 150 Midshipmen could be in service. Whereas we have always given as was essentially necessary, the full complement of men to each frigate and we have now in actual service fifty Seven Lieutenants. Congress having manifested a disposition to prosecute the War against Tripoli with vigour and the Executive having put in Commission the requisite number of vessels to effectuate that intention, the necessary Complement of Lieutenants was of course attached to each vessel amounting as before stated to fifty Seven. There is not any Law that restrains the President from appointing such Captains or Lieutenants as he in his judgment may deem proper.
                  It may not be improper to repeat to you that mr Stewart and mr. Hull are the two Gentlemen that command the two Brigs now in the Mediterranean
                  Respectfully
                  
                     Rt Smith 
                     
                  
               